1                                       U.S. MAGISTRATE JUDGE BRIAN A. TSUCHIDA

2

3

4

5

6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
8    BRIE A. HOUSTON,                 )
                                      ) CIVIL NO. 2:18-cv-00278-BAT
9
                   Plaintiff,         )
10                                    ) ORDER FOR EAJA FEES AND
     vs.                              ) EXPENSES
11                                    )
     COMMISSIONER OF SOCIAL SECURITY, )
12                                    )
                   Defendant.         )
13                                    )
14
           THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
15
     Motion to Award EAJA Fees and Expenses, and the Court agreeing that EAJA fees and
16
     expenses should be awarded, good cause having been shown, now, therefore, it is hereby
17
           ORDERED that Plaintiff is hereby awarded EAJA fees of $7,834.83 and expenses
18
     in the sum of $8.54. Subject to any offset allowed under the Treasury Offset Program, as
19
     discussed in Astrue v. Ratliff, 130 S. Ct. 2521, 560 U.S. __ (2010), payment of this award
20
     shall be sent to Plaintiff’s attorney Eitan Kassel Yanich at his address: Eitan Kassel
21
     Yanich, PLLC, 203 Fourth Avenue E., Suite 321, Olympia, WA. 98501.
22

23

                                                             Law Office of Eitan Kassel Yanich, PLLC
                                                             203 Fourth Avenue E., Suite 321
      ORDER FOR EAJA FEES AND EXPENSES -                     Olympia, WA. 98501
      .[2:18-cv-00278-BAT] - 1                               (360) 705-1226
1           After the Court issues the order for EAJA fees and expenses, the Commissioner will

2    consider the matter of Plaintiff’s assignment of EAJA fees and expenses to Plaintiff's

3    attorney. Pursuant to Astrue v. Ratliff, the ability to honor the assignment will depend on

4    whether the EAJA fees and expenses are subject to any offset allowed under the Treasury

5    Offset Program. The Commissioner agrees to contact the Department of Treasury after the

6    order for EAJA fees and expenses is entered to determine whether the EAJA fees and

7    expenses are subject to any offset. If the EAJA fees and expenses are not subject to any

8    offset, the EAJA attorney’s fees and expenses will be paid directly to plaintiff’s attorney

9    Eitan Kassel Yanich, either by direct deposit or by check payable to him and mailed to his

10   address.

11          DATED this 10th day of May, 2019.

12

13                                                    A
                                                      BRIAN A. TSUCHIDA
                                                      Chief United States Magistrate Judge
14

15

16
     Presented by:
17

18   S/EITAN KASSEL YANICH____________
     EITAN KASSEL YANICH, WSBA #13690
19   Attorney for Plaintiff
20

21

22

23

                                                              Law Office of Eitan Kassel Yanich, PLLC
                                                              203 Fourth Avenue E., Suite 321
      ORDER FOR EAJA FEES AND EXPENSES -                      Olympia, WA. 98501
      .[2:18-cv-00278-BAT] - 2                                (360) 705-1226
